Title: To Thomas Jefferson from John Smith, 6 April 1806
From: Smith, John
To: Jefferson, Thomas


                        
                            Sir,
                            Washington City April 6th. 1806
                        
                        
                             Under a law of the present Session of Congress, a road is to be laid out from Cumberland, to
                            a given point on the Ohio. Commissioners are to be appointed for designating the passage of the road, & the
                            President is empowered to appoint those Commissioners.
                        
                             Doct Ezekiel W. Bull of Jefferson County Virga wishes to be employed in this business,
                            & we beg leave to recommend him to your attention. This Gentleman is a Man of science & information,
                            regularly bred to his profession, but which he has declined the practice of, from a partiality for rural, &
                            agricultural pursuits. Doct. Bull never was in the western Country, & is without connexion with the people, or
                            interest in the soil; his object is, to view the Country, & perhaps, few men are better acquainted with the
                            practicability of removing the impediments which may appear, & estimating the labor essential for the purpose.
                        
                             We are therefore Sir, confident in declaring the capability of Doct. Bull, & our
                            belief of his faithful discharge of the duty.
                        
                             We are Sir, with high respect & esteem– your obt. Servts–
                        
                            John Smith
                            
                            J G Jackson
                            
                            John Morrow
                            
                            Jos. Lewis Jr.
                        
                    